In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated March 15, 1994, which denied its motion pursuant to CPLR 510 (3) to change venue to Suffolk County.
Ordered that the order is affirmed, with costs.
The defendant has failed to meet its burden of establishing that the convenience of material witnesses and the ends of justice would be promoted by a change of venue to Suffolk County (see, CPLR 510 [3]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169; Jansen v Bernhang, 149 AD2d 468). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.